DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Since the related parent application No. 16253226 (see under the title) has been fully matured into a patent, therefore, the application should be updated to a patent number instead.

Claim Objections
Claims 2-8 are objected to because of the following informalities:
   In line 1 of claims 2-8, the term: "Claim" should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the scope of the claims directed to an apparatus as clearly defined in the preamble and claim recites:” a conductive foil layer having a thickness of 0.1 µm to 2 µm on a toner image formed of a thermoplastic toner, the toner image being formed on a substrate, and that applies heat to the toner image and the conductive foil layer to form a wire constituted by conductive foil” (see claim 1, lines 2-7) appears to be directed to mode of operation of the apparatus.  In formulate the rejection on the merit the Examiner presume that claim directed to an apparatus and claim will be rejected accordingly.
	Claims 2-8 are also rejected for same rationale as discussed above since only operation of the apparatus that associated with the material set forth in the claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsumoto et al (8844832).
	Matsumoto et al discloses the claimed circuit board producing apparatus comprising: 
	a wire forming device 10 to form a wire constituted by conductive foil (see Fig. 4, depict the wire forming apparatus 10, see discussion at col. 6, lines 1-9).
	Regarding to:” that forms a conductive foil layer having a thickness of 0.1 µm to 2 µm on a toner image formed of a thermoplastic toner, the toner image being formed on a substrate, and that applies heat to the toner image and the conductive foil layer” (claim 1, line 2-7) which do not further limit the claimed apparatus, since no structural elements existed within the above. 
	Limitations of claims 2-8 are also met in light of the above, because there is no structure element set forth in the claims 2-8.   
Additionally, claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshihiro (JP2013076808).
	Yoshihiro discloses the claimed circuit board producing apparatus comprising: 
	a wire forming device 10 to form a wire constituted by conductive foil (see Figs. 1-6, depict the wire forming apparatus 10, see further discussion in page 6 of the machine translation provided below).


    PNG
    media_image1.png
    513
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    691
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt